The	Philippines congratulates the President on his election to preside over the General Assembly at its seventy-fourth session. He has our full support. We also congratulate Her Excellency Ms. Maria Fernanda Espinosa Garces, President of the Assembly at its seventy-third session, for her success in making the United Nations relevant for all at a time of determined efforts to make it irrelevant. Working here at the United Nations, I witnessed that her heroic efforts brought off brilliant effect. It was a privilege to serve with her.
Since the first session of the General Assembly, in 1946, States Members of the United Nations have gathered annually to pledge their commitment to peace, because that is what the United Nations was founded for after the Second World War. Peace first; the big words and ideas proposing ways to create the right environment to make peace meaningful and thrive, or not, are secondary. But we know that peace comes for sure when the fighting stops, not just long enough to wash the dead and bury them but long enough for survivors to start over. To be sure, they never get back what they loved and lost, but they start again with what little is left, because hope springs eternal. We are in the United Nations to sustain that hope and fight off despair.
As we approach the seventy-fifth anniversary of the United Nations, predictions are rife with the demise of multilateralism. One piece of evidence proffered is the democratic election of strong Governments that talk tough and brush aside the demands of the United Nations — well-meaning for the most part — about how Governments should do their job more kindly, by standards more honoured in the breach than the observance in the West. Weak Governments, unable to protect their people, appear desirable because they make the case for multilateral intervention at the prompting of conscience of course — but sometimes at the unilateral prompting of great Powers or violent or civil non-State actors.
Strong Government is better. That is why Government was invented, to get things done, but always consistently constitutional in its actions. Firm is good and severity is justified, but all within the law. Far from dying or dead, the United Nations is alive and strong, although only as much as its Members make it. Most United Nations States Members are democracies. And do not say there are democracies and “democracies”. All democracies are pretentions in some degree. The growing electoral trend towards strong Governments does not change their democratic character. That trend proves the United Nations has achieved one of its key goals for peace — the spread of democracy — because they lean more to peace than war, although the jury is still out on that one.
Some in the rest of the world might not like the electoral result, but the people back home are happy with their choice. It is theirs to make and regret, but it is not the United Nations to decide. The next election might change it more to one’s liking, or not. Still, we are warned of States eroding multilateralism by each asserting too much sovereignty. But in what respect? Perhaps by insisting on carrying out a State’s defining duty to protect its population against harm by any means efficient to achieve that purpose. That may cause dismay among the civil in society — civil society is free to complain. Better yet, they should run for public office to gain legitimacy and be able to do something about it. But the United Nations is not free to interfere with the State in its defining function of protecting its citizens and stamping out threats.
In a reflective mood, my President asked me, “When did it happen that the rule of law no longer means the rule of law but the rules of crime. When did the presumption of innocence, which attaches only after arrest and arraignment, attach itself to the perpetrator the instant he is caught? That makes it legally impossible to suspect, let alone arrest him on probable cause. There are no more suspects, only victims of human rights violations when enforcing the law for the protection of citizens.”
All I could say was, “I do not know. I just do not know.”
The nations herein united should not let this platform be used to threaten others with accountability for taking a tough approach to crime, instead of taking seriously what they cannot, the Western proposition that the sure-fire way to end crime is to legalize it. Then it is no longer criminal. Well, that works after a fashion, not to punish lawbreakers but sit down and talk them out of repeating the only thing at which they are any good — crime. That is something I learned at the Munich Security Conference on human trafficking — not as the evil it is but as a regular job. The pay is not bad. Traffickers know only how to traffic — anything, as a German expert said, and they will not stop, because they cannot stop, until they are stopped.
The threat to multilateralism comes as much from its own vain attempts to usurp State functions as from unilateralists attempts to oust it from the world stage and return us to the anarchy of the pre-war period out of whose ashes the United Nations was born. Talk before fighting is what the United Nations is about. And if talk fails, talk some more. War is really the ultima ratio regis.
In the Association of South-East Asian Nations (ASEAN) we are still talking; knowing that talk, so long as we give up nothing vital in the process, does not hurt. We are negotiating a code of conduct with China in the South China Sea. We have had incidents with swarming Chinese ships and lost a reef in our Exclusive Economic Zone (EEZ). But, so far, we have had no interference in the joint exploration and development of oil and gas in areas within our EEZ, but China claims them as well. I crafted a memorandum of understanding on oil and gas, which China accepted, that allows us to move forward without the slightest compromise or diminution of our respective sovereign and international rights. But who can tell?
The code of conduct is a code of reality, the reality of the proximity of the soon-to-be biggest economy in the world in one place, with a commensurate industrial war-making capacity. But war is a totally remote possibility. All parties have built so much and achieved such material progress that none of us, or any outside Power, will risk losing the richest market in the world. It is therefore a code of live and let live with China — until it is not. We have all asked of each other, ASEAN members and China, for mutual restraint and complete respect for the United Nations Convention on the Law of the Sea, to which all of us are signatories, binding ourselves unqualifiedly thereto, including China. Then it is something else. We will come to that and cross that bridge when we get there, maybe.
Multilateralism has come into question because it allows itself to be bent to unipolar purposes — or worse, to the purposes of non-State actors — against multilateralism’s reason for being, namely, the protection and safety of the weak and many, against the strong and few. Multilateralism is not owned by a select club of Member States. It is by and for all, or no one. The Philippines believes that the United Nations stands on the single pillar of the aggregated sovereignties of its Members. That is parlous but stable enough for a time. The United Nations is a collection of sovereign States, not a sovereign collective itself. It is only as effective as its Members make it. It harnesses sovereignties, not for some against others but to common purposes of peace and productive cooperation.
Sovereignty is as much a duty of care as it is an assertion of unlimited freedom of action. In the United Nations the two combine in the willing assumption of that duty on the part of States towards the international order to ensure peace and the well-being of “we, the peoples of the United Nations”. The Philippines is a proud founding Member of the United Nations, present at the creation even before we were independent. Carlos P. Romulo proclaimed in 1946 at the General Assembly during its first session:
“By the circumstances of our birth as a free and independent State, we are committed to the aims and purposes of the United Nations.” (A/PV.41, p. 819)
Even as our State was cloaked with sovereignty at birth, so was it saddled with the duty, commensurate with that power, to use it only for good.
Our engagement with the United Nations has been in the belief that the United Nations work must reflect the realities of the times, so as to be practical and useful in achieving the aspirations of “we, the peoples of the United Nations” — peoples as they are, in the real situations they are in, and not the Member States. The United Nations does not work with abstractions, that is for politicians and professional do-gooders. Only then can the United Nations stay relevant and become effective. The aspiration of the vast majority of my people today, call them short-sighted or just plain wrong, is to be free of drugs and safe from crime. Is that so hard to understand? It seems impossible for some to accept. But the cartel can be persuasive in kind, if not in reason. The United Nations is the core of the multilateral global order. As long as the United Nations exists, none can trumpet the end of multilateralism. But it must be a United Nations strengthened and capacitated in its every Member, so that all, collectively, may achieve its aim of peace and safety.
An increasingly complex security and global situation, which is to say an anarchy beyond that of the inter-war years between States, but which now includes non-State actors, both violent and civil, requires the Security Council to adapt, reform and expand its membership, but only of formal States — throw everything in the pot and nobody can eat it. It needs to be representative, even at the risk of stasis, and democratic, for the sake of legitimacy. It cannot let itself be paralysed when the situation screams for humanitarian action. It must be prompt, yet circumspect and sharply focused, when it takes action, attempting no more than to end the carnage, with just enough rebuilding to enable reason and compassion, not hysteria and the usual self-dealing, to find a good way forward. No one expects the best.
We ask the Security Council to provide the General Assembly with multiple candidates — especially women — for the post of Secretary-General, with due regard to gender balance and regional rotation. Something is not right with its mindset and system if, after nearly 75 years, the United Nations has failed to have a woman Secretary-General. Do not blame it on the vote. The vote goes only as far as the Security Council lets it. From my experience, women know best how to build, men how to tear down.
Central to United Nations reform is funding. The Philippines is deeply concerned with the United Nations deteriorating financial situation. States look to the United Nations to implement their priority agenda — peace and security, of course, humanitarian assistance foremost, along with human rights, and lately sustainable development, climate action, migrants and refugees. But States will not provide it with the means to meet those mandates. They come to complain about what they expect from the United Nations, but step down from the rostrum without committing what all States can spare, which is far more than even the poorest actually contribute. Almost all the countries of the world can afford to give more to the United Nations, as I know all Governments have the capacity to do so if they are careful not to waste and steal at home what they can well afford to give to the United Nations.
Some can give more money to peacekeeping, others to personnel. No country can take the lion’s share of credit there: they all wear the same uniform, with the same badges and the same Blue Helmets. They bleed the same colour and give up their last breath like any other. But the United Nations itself must engender trust in its use of funds. The Secretary-General’s financial reform proposals would do well to uphold accountability, transparency and sustainability. The public is awash with stories of fiscal irresponsibility.
In 2015, with the Sustainable Development Goals (SDGs), we vowed to end poverty. The incidence of poverty in the Philippines fell from 27 per cent to 21 per cent from 2015 to 2018. But, as my President says, the important number is the 6 million Filipinos who are still very poor. It can be done, and it has been done on a far-greater scale than anyone thought possible. The new China lifted 800 million out of utter poverty in 20 years into what is, by any economic indicator, a real middle class. Aligned with the SDGs, our development plan points in the direction of achieving the aspirations of the Filipino people. Their aspirations are no different than those of any other people or nation: getting out of poverty, attaining a comfortable lifestyle, feeling secure about the future, especially for one’s children, and being safe by stopping crime, especially drug dealing, which strikes at the victim’s reason and soul.
I know that drug dealing falls somewhere between race, religion, political belief and gender as something to be equally protected. Admittedly, the drug experience is a bit religious. Therefore, prohibiting it is a crime against humanity up there with the others. But drugs are the reason my Government was elected by a landslide — a mandate that has only grown to 80 per cent because of unceasing criticism. In defending it, the public now own it. But that, as I said, is the problem with democracy: you cannot pick and choose the winner based on your delicacy. It depends entirely on the vote. The one with the most votes wins, while the others — more to one’s taste — lose.
Whatever the phraseology adopted to express them, those aspirations are not captured by measuring poverty based solely on income per capita. To truly gauge the progress of our strategies, we have to stop reporting the wrong metric. That is why we have begun to use the Multidimensional Poverty Index. Education is how people lift themselves out of poverty. It does not happen by itself. Philosophers are poor. Charity and social programmes are how we, as individuals and Governments, lift them out faster. Even more Filipinos received basic education this year, with over 27 million enrolled. Over 600,000 out-of-school youth and adult learners are benefiting from an alternative learning system. Tuition is free in State-run colleges, universities and technical and vocational institutions, at both the national and local levels. Tuition is tightly controlled in private institutions.
I urge all States to implement the Global Compact for Safe, Orderly and Regular Migration. It is telling that advocates of multilateralism conveniently leave out issues of migration. Migration is as multilateral as it gets. Migration is the pervasive reality today. The positive contribution of migrants fosters growth in countries of origin by remittances and countries of destination by industriousness. Migrant labour raises great cities out of deserts and mans the ships that enable global trade. Migrant health workers care for the sick, the children and the elderly, giving to strangers as much care as they gave their own loved ones back home. Sure, they are paid — and for that we are grateful to the host countries of our migrant peoples. Migrants themselves are grateful for the love that is sometimes returned, and sad when they are hurt instead.
Climate change — or, as Secretary-General Guterres calls it, the climate crisis — is the defining development issue of our time. Failure to address it nullifies all other endeavours in the long run. As one economist puts it, climate change matters so much for poverty: it is the poorest who are, and will be, hit earliest and hardest. John Maynard Keynes was prophetic: in the long-run we are all dead.
Climate change has brought my country—already one of the most vulnerable countries to disasters — extreme weather events of increasing recurrence and strength. Disasters are the reverse of God: they can make nothing out of something already there, built with great sacrifice. They wipe out socioeconomic gains like an eraser wipes the lesson off the blackboard at the end of the school day. Disasters do more — they reverse economic growth, so that we must start again not just from nothing, but with far less strength and spirit to try again. If climate action does not measure up to what is needed, we all face the same fate, that is, a diminished existence, then extinction altogether. But those who are most to blame will suffer less and much later than those who are least at fault.
We already have the global frameworks to address poverty, sustain development and combat climate change. Let us just do it. To borrow from Kung Fu Panda, “Enough talk; let’s fight.” The Secretary-General urges us to actually plant trees rather than plan some more to plant them. I think he is fed up.
When President Corazon Aquino addressed the General Assembly in 1986, after her peaceful People Power Revolution, she said, “[perhaps it is only the tragedy of conflict that teaches us the true value of peace” (A/41/PV5, p. 11). Everything we have, such as it is, everything we work for, everything we wish and strive for — indeed, the world as it is, with much to be desired and the better world we think we can make — will all be erased in an instant by nuclear war. We must eliminate that possibility — and we have tried. The universal ban on nuclear weapons was overwhelmingly adopted at the United Nations and swiftly ratified back home, except in the Philippines, for bureaucratic reasons no one can divine unless they work in Government. Let us not wait for conflict to make us value the peace we have. Let us hope that President Cory Aquino is proved wrong and that we will learn by reading and recollection, rather than living through our violent mistakes all over again.
Terrorism, with its links to drug trafficking and organized crime, is the most pressing threat to us all. The fight to retake the city of Marawi, which left it looking like Swiss cheese, was triggered by an attempt to serve a warrant of arrest for drug trafficking on the leader of an Islamic jihad. Some would argue that we should have just let him get on with his business. Unfortunately, my President will not oblige. He wants to eliminate the drug trade. I know this is terrible — where will we get our fix?
Peace is out of the hands of peacemakers — it is entirely in the hands of lawbreakers, who have attained a level of organization far superior to poor States like mine. The violent initiative lies entirely with them. But what lies with us is decency. It is in the way we fight, the way we protect, the way we defeat our enemies with arms when we are attacked with arms. We fight with the truth when attacked with lies, and will do so always and forever — all Constitutions mandate it — with only victory in mind and refusing anything less. Compromise throws away the advantage gained in a fight for survival, giving the other side time and space to recover and rally. But the fight must always be fought with a decent regard for the civilized opinion of humankind.
The fact that the United Nations endures after nearly 75 years is an affirmation of the world’s abiding desire for peace in spite of its failures, which are broadcast, and the dispiriting silence that greets its many successes. With successes, continuing challenges and unceasing criticism, the United Nations has demonstrated its resilience and affirmed its continuing relevance, which cannot be doubted given the alternative: the terrible wars out of which the United Nations was born. Shifting political realities, successive power configurations and the increasing confused nature of global realities should not make the United Nations change its character and goals of peace and democracy, sustainable development, if possible, and climate action for our sake and our children’s. For God’s sake, they are already screaming at us. They see what is there while we refuse to — none so blind, indeed. Those grim realities teach no values, they only urge surrender by compromise. That is unacceptable to the community of civilized nations. There can be no world order other than the one established with the United Nations as its guardian.
As a sovereign country, the Philippines renews its commitment to the ideals of the United Nations — to end the scourge of war, to uphold justice and, yes, human rights, starting with the right of the many who are good, to be safe and protected from the bad, and to maintain peace and amity among the nations under this one roof — united.